Exhibit 10.30

Execution Copy

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”) dated as of July 2, 2014 by and between
DynCorp International LLC (the “Company”) and Gordon Walsh (the “Executive”)
(each a “Party” and together, the “Parties”).

WHEREAS, the Parties wish to establish the terms of the Executive’s employment
as Chief Executive Officer of the Company.

NOW THEREFORE, in consideration of the premises and mutual considerations herein
and for other good and valuable consideration:

1. Employment and Acceptance. The Company shall employ the Executive, and the
Executive shall accept employment, subject to the terms of this Agreement as of
the date first written above (the “Effective Date”).

2. Term. Subject to earlier termination pursuant to Section 5 of this Agreement,
this Agreement and the employment relationship hereunder shall continue from the
Effective Date until the fourth anniversary of the Effective Date (the “Initial
Term”) and shall automatically renew for one (1) year intervals thereafter
(each, an “Extended Term”) unless either Party shall have given written notice
to the other at least six (6) months prior to the end of the Initial Term or an
Extended Term that it does not wish to extend the Term. As used in this
Agreement, the “Term” shall refer to the period beginning on the Effective Date
and ending on the date the Executive’s employment terminates in accordance with
Section 5 (the “Termination Date”). In the event that the Executive’s employment
with the Company terminates, the Company’s obligation to continue to pay, after
the date of termination, Base Salary (as defined below), Bonus (as defined
below) and other unaccrued benefits shall terminate except as may be provided
for in Section 5.

3. Duties, Title and Location.

3.1 Title. The Company shall employ the Executive to render exclusive and
full-time services to the Company and its subsidiaries. The Executive shall
serve in the capacity of Chief Executive Officer, and shall report directly to
the Board of Directors of the Company (the “Board”).

3.2 Duties. The Executive will have such duties, powers and authorities as are
commensurate with his position as Chief Executive Officer of the Company and as
may be reasonably assigned by the Board from time to time. The Executive will
devote his full working-time and attention (other than due to physical or mental
incapacity) to the performance of such duties and to the promotion of the
business and interests of the Company and its subsidiaries. The Executive shall
be permitted to participate in charitable and civic activities; provided that
such activities do not conflict with the Executive’s duties under this Agreement
or in any way violate Section 6 of this Agreement.

3.3 Location. The Executive shall perform his full-time services to the Company
and its subsidiaries at the Company’s Ft. Worth, Texas location; provided that
the Executive shall be required to travel to other locations from time to time
as required by the Company’s business.



--------------------------------------------------------------------------------

4. Compensation and Benefits by the Company. As compensation for all services
rendered pursuant to this Agreement, the Company shall provide the Executive the
following during the Term:

4.1 Base Salary. The Company will pay to the Executive an annual base salary of
$950,000.00, payable in accordance with the customary payroll practices of the
Company (“Base Salary”). The Base Salary shall be reviewed by the Board or, if
so delegated by the Board, by the Compensation Committee of the Board (the
“Compensation Committee”), and shall be reviewed on an annual basis during the
Term for possible increase but not decrease (such modified Base Salary shall
then be referred to for purposes of this Agreement as the “Base Salary”).

4.2 Bonus. With respect to each fiscal year during the Term, the Executive shall
be eligible to receive an annual bonus (the “Bonus”) with a target amount of
one-hundred percent (100%) of Base Salary (“Target”) and a potential of up to
two-hundred percent (200%) of Base Salary, to be paid at the discretion of the
Board or, if so delegated by the Board, the Compensation Committee based on
meeting or exceeding the Company’s annual goals. The Bonus for each fiscal year
during the Term, if any, shall be payable to the Executive within two and
one-half months following the fiscal year to which the Bonus relates. Except as
otherwise set forth in Section 5, the Executive must be employed with the
Company, and not have given notice of resignation, as of the last day of the
fiscal year to which the Bonus relates in order to receive a Bonus. For the
first two (2) fiscal years (FY14 and FY15), the Executive’s Bonus is guaranteed
to be at least at Target (100%), payable in accordance with, and subject to the
requirements of, this Section 4.2.

4.3 Equity. The Executive shall be granted a profits interest (the “Award”) in
DynCorp Management LLC equal, as of the Effective Date, to 1.50% of the realized
appreciation of the Company in excess of certain thresholds set by the
Compensation Committee in its sole discretion. The Award shall be subject to the
terms and conditions of the limited liability company agreement of DynCorp
Management LLC, the profits interest plan (the “Plan”) and an award agreement,
including terms regarding vesting and forfeiture to be determined by the Board
or the Compensation Committee.

4.4 Long Term Cash Incentive. In the event of a Change in Control (as defined
below), subject to the Executive’s continued employment with the Company through
such Change in Control, the Executive shall receive a long term cash incentive
bonus equal to $2,000,000 (the “Cash Incentive Bonus”). The Cash Incentive Bonus
shall be paid to the Executive within the sixty (60) day period following such
Change in Control (the “Payment Date”). Notwithstanding the foregoing, in the
event that Executive’s employment is terminated (x) by the Company without Cause
(as defined below) or (y) by the Executive for Good Reason (as defined below),
in each case, during the period that begins forty-five (45) days prior to the
date the Company enters into a definitive agreement that if consummated would
result in a Change in Control and ends on the date such Change in Control is
consummated, Executive shall receive the Cash Incentive Bonus on the Payment
Date.

4.5 Participation in Employee Benefit Plans. The Executive shall be entitled, if
and to the extent eligible, to participate in all of the applicable benefit
plans and perquisite programs of the Company, which are available to other
senior executives of the Company. The Company may at any time or from time to
time amend, modify, suspend or terminate any

 

2



--------------------------------------------------------------------------------

employee benefit plan, program or arrangement for any reason without the
Executive’s consent if such amendment, modification, suspension or termination
is consistent with the amendment, modification, suspension or termination for
other executives of the Company. The Company agrees to provide the Executive
with term life insurance with a death benefit of at least $10,000,000, payable
to Executive’s designated beneficiaries, at the Company’s expense during the
Term. Executive shall be entitled to five (5) weeks of vacation leave per year;
provided, however, in the event that the two (2) highest ranking Company
employees (other than the Executive) receive six (6) weeks of vacation leave per
year, the Executive shall also be entitled to six (6) weeks of vacation leave
per year.

4.6 Expense Reimbursement.

(a) The Executive shall be entitled to receive reimbursement for all appropriate
business expenses incurred by him in connection with his duties under this
Agreement in accordance with the policies of the Company as in effect from time
to time.

(b) The Company shall reimburse the Executive for reasonable costs and expenses
relating to the Executive’s relocation to the Ft. Worth, Texas metropolitan area
in accordance with the Company’s policies and procedures, subject to a maximum
aggregate reimbursement of $250,000 and subject to receipt of supporting
documentation. Should the Executive terminate his employment without Good Reason
or the Company terminates the Executive’s employment for Cause (as those terms
are defined in Section 5.1) prior to the two (2) year anniversary of the
Effective Date, the Executive shall be required to reimburse the Company for all
amounts previously paid to the Executive pursuant to this Section 4.6(b).

(c) The Company’s payment or reimbursement of any cost or expense pursuant to
Section 4.6(b) shall be paid or reimbursed to Executive within sixty (60) days
following the date the Executive submits appropriate supporting documentation of
such costs or expenses to the Company, and any other payment or reimbursement
for expenses under this Section 4.6 shall in any event be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred.

5. Termination of Employment.

5.1 By the Company for Cause; by the Executive Without Good Reason or
Non-Renewal by the Executive. If: (i) the Company terminates the Executive’s
employment with the Company for Cause (as defined below), (ii) the Executive
terminates his employment without Good Reason upon at least fifteen (15) days
prior written notice or (iii) the Executive’s employment terminates due to the
Executive giving the Company written notice of his election not to renew the
Term pursuant to Section 2 of this Agreement, the Executive shall be entitled to
receive the following:

(a) the Executive’s accrued but unpaid Base Salary to the date of termination
and any employee benefits that the Executive is entitled to receive pursuant to
the employee benefit plans of the Company and its subsidiaries (other than any
severance plans) in accordance with the terms of such employee benefit plans;

(b) expenses reimbursable under Section 4.6 above incurred but not yet
reimbursed to the Executive to the date of termination;

 

3



--------------------------------------------------------------------------------

(c) the Executive shall receive payment for all accrued and unused vacation
days, payable in accordance with Company policy; and

(d) the unpaid portion of the Bonus, if any, relating to any year prior to the
fiscal year of the Executive’s termination, payable in accordance with
Section 4.2 above (together with (a), (b) and (c), the “Accrued Benefits”).

For the purposes of this Agreement, “Cause” means as determined by a majority
vote of the Board, (i) willful and continued failure by the Executive to
substantially perform his duties with the Company; (ii) willful conduct by the
Executive that causes material harm to the Company, its subsidiaries or
affiliates, monetarily or otherwise; (iii) the Executive’s felony conviction
arising out of on or off-duty conduct occurring during his employment;
(iv) willful malfeasance or willful misconduct by the Executive in connection
with his duties and (v) material breach by the Executive of this Agreement
and/or the Company’s policies. Company shall provide written notice to Executive
if the Board determines that Cause exists, and, except for Cause under item
(iii) above, Executive shall then have thirty (30) days to cure any condition
that constitutes Cause.

For the purposes of this Agreement, “Good Reason” means (i) a reduction in
Executive’s then current Base Salary or Bonus at Target, (ii) the Company’s
failure to comply with its material obligations under this Agreement, (iii) a
substantial diminution of Executive’s duties, authority or responsibilities with
the Company; provided that neither the merger, sale or acquisition of business
units, subsidiaries or assets, nor any similar corporate transaction, shall, by
itself, constitute a diminution of duties, authority or responsibilities for
purposes hereof, (iv) a change in Executive’s reporting relationship following
which the Executive does not report to the Board, (v) the Company employs or
otherwise retains an Executive Chairman other than the Executive, or
(vi) following a Change in Control, any of the reasons in (i) through (v) hereof
or the failure of the Company (or any affiliate) to provide the Executive a long
term incentive benefit with an aggregate value substantially not less favorable
to the long term incentive benefit (including, but not limited to, the Award and
Cash Incentive Bonus) granted to the Executive by the Company or its affiliates.
Each of the foregoing events will cease to constitute Good Reason unless
Executive gives the Company notice of Executive’s intention to resign his
position with the Company within sixty (60) days after Executive’s knowledge of
the occurrence of such event, and the Company shall have thirty (30) days from
its receipt of such notice to cure any condition that constitutes Good Reason.

5.2 Due to Death or Disability. If (x) the Executive’s employment terminates due
to his death or (y) the Company terminates the Executive’s employment with the
Company due to the Executive’s Disability (as defined below), the Executive or
the Executive’s estate will be entitled to the Accrued Benefits and, subject to
the Executive’s or his estate’s execution without revocation of a valid release
agreement, substantially in the form attached hereto as Exhibit A, within
forty-five (45) days following the date of termination of the Executive’s
employment, beginning on the 60th day following such termination, the Executive
or the Executive’s estate shall receive the severance payments set forth in
paragraph (a) of this Section 5.2.

(a) a prorated portion of the Bonus that would have been payable to the
Executive through the Termination Date; based on the Company’s performance
targets being met from the beginning of the fiscal year through the Termination
Date, payable within two and one-half months following the fiscal year to which
the Bonus relates.

 

4



--------------------------------------------------------------------------------

For the purposes of this Agreement, “Disability” means that, as a result of a
permanent physical or mental injury or illness, the Executive has been unable to
perform the essential functions of his job with or without reasonable
accommodation for (i) 90 consecutive days or (ii) a period of 180 days in any
12-month period.

5.3 Non-Renewal by the Company; Termination By the Company Without Cause or By
the Executive for Good Reason. If during the Term (i) the Executive’s employment
terminates due to the Company giving the Executive written notice of its
election not to renew the Term pursuant to Section 2 of this Agreement, (ii) the
Company terminates the Executive’s employment without Cause (which may be done
at any time without prior notice) or (iii) the Executive terminates his
employment for Good Reason, then the Executive will be entitled to the Accrued
Benefits and, subject to the Executive’s execution without revocation of a valid
release agreement, substantially in the form attached hereto as Exhibit A,
within forty-five (45) days following the date of termination of the Executive’s
employment, the Executive shall receive the severance payments and benefits set
forth in paragraphs (a) and (b) of this Section 5.3.

(a) a severance payment equal to two (2) times (the “Severance Multiplier”) the
sum of (x) the Executive’s Base Salary plus (y) the Bonus at Target, payable in
equal installments over twenty-four (24) months in accordance with the normal
Company payroll process beginning on the sixtieth (60th) day following the
Termination Date; and

(b) reimbursement on a monthly basis, beginning on the 60th day following the
Termination Date, of the cost of continuation coverage of group health coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended (“COBRA”), for a maximum of eighteen (18) months following the
Termination Date to the extent the Executive elects such continuation coverage
and is eligible and subject to the terms of the plan and applicable law;
provided that if the Executive becomes eligible to receive coverage from a new
employer he shall cease to be entitled to such reimbursement.

Notwithstanding the foregoing, if the Executive’s employment terminates under
this Section 5.3 within twenty-four (24) months following the Effective Date,
the Executive may, in the Executive’s sole discretion, provide written notice to
the Company at any time within sixty (60) days following the Termination Date
that the Executive elects to reduce the Severance Multiplier from two (2) to
0.75, payable in equal monthly installments over nine (9) months in accordance
with the normal Company payroll process. If the Executive makes this election,
the non-solicitation period set forth in Section 6.3(a) shall be reduced from
twenty-four (24) months to nine (9) months and the non-competition period set
forth in Section 6.4 shall be reduced from twelve (12) months to nine
(9) months.

Notwithstanding the foregoing, if the Executive’s employment terminates under
this Section 5.3 on or after twenty-four (24) months following the Effective
Date, the Executive may, in the Executive’s sole discretion, provide written
notice to the Company at any time within sixty (60) days following the
Termination Date that the Executive elects to reduce the Severance Multiplier
from two (2) to one (1), payable in equal monthly installments over twelve
(12) months in accordance with the normal Company payroll process. If the
Executive makes this election, the non-solicitation period set forth in
Section 6.3(a) shall be reduced from twenty-four (24) months to twelve
(12) months.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company shall have no obligation to provide
the severance payments or benefits set forth above in the event that the
Executive breaches any of the provisions of Section 6.

5.4 In Connection With a Change in Control. In the event that there is a Change
in Control (as defined below) and Executive’s employment with the Company and
its subsidiaries terminates either ninety (90) days prior to or within three
(3) years following such Change in Control (x) by the Company and any of its
subsidiaries without Cause or (y) by Executive for Good Reason, the Executive
will be entitled to the Accrued Benefits and, subject to the Executive’s
execution without revocation of a valid release agreement, substantially in the
form attached hereto as Exhibit A, within forty-five (45) days following the
date of termination of the Executive’s employment, the Executive shall receive
the severance payments and benefits set forth in paragraphs (a), (b) and (c) of
this Section 5.4.

(a) a prorated portion of the Bonus that would have been payable to the
Executive through the Termination Date, based on the Company’s performance
targets being met from the beginning of the fiscal year through the Termination
Date, payable within two and one-half months following the fiscal year to which
the Bonus relates; and

(b) a severance payment equal to three (3) times the sum of (x) Base Salary plus
(y) Bonus at Target, payable in equal installments over thirty-six (36) months
in accordance with the normal Company payroll process beginning on the sixtieth
(60th) day following the Termination Date; and

(c) reimbursement on a monthly basis, beginning on the 60th day following such
termination, of the cost of continuation coverage of group health coverage
pursuant to COBRA, for a maximum of eighteen (18) months following the
Termination Date to the extent the Executive elects such continuation coverage
and is eligible and subject to the terms of the plan and applicable law;
provided that if the Executive becomes eligible to receive coverage from a new
employer he shall cease to be entitled to such reimbursement.

Notwithstanding the foregoing, the Company shall have no obligation to provide
the severance payments or benefits set forth above in the event that the
Executive breaches any of the provisions of Section 6.

For the avoidance of doubt, in the event the Executive’s employment is
terminated in accordance with this Section 5.4, the Executive shall not be
entitled to any payments or benefits under Section 5.3.

For purposes of this Agreement, “Change in Control” means the first to occur of
any of the following events (i) one Person who is not an Investor or an
Affiliate of an Investor becomes the beneficial owner, directly or indirectly,
of more than fifty percent (50%) of the combined voting power of the then issued
and outstanding securities of the Company or the Owner, (ii) a reduction in
Investor’s beneficial ownership, directly or indirectly, to less than thirty
percent (30%) of the combined voting power of the then issued and outstanding
securities of the Company or the Owner or (iii) the sale, transfer or other
disposition of all or substantially

 

6



--------------------------------------------------------------------------------

all of the business and assets of the Company or the Owner, whether by sale of
assets, merger or otherwise (determined on a consolidated basis), in a single or
related series of transactions, to one Person other than an Investor or an
Affiliate of an Investor. For purposes of this Agreement, the “Owner” shall mean
Defco Holdings, Inc.

For purposes of this Agreement, “Affiliate” means, with respect to any entity,
any other corporation, organization, association, partnership, sole
proprietorship or other type of entity, whether incorporated or unincorporated,
directly or indirectly controlling or controlled by or under direct or indirect
common control with such entity.

For purposes of this Agreement, “Investor” means Cerberus Series Four Holdings
LLC and Cerberus Partners II, L.P. and their Affiliates.

For purposes of this Agreement, “Person” means a person, as such term is used
for purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934,
as amended (or any successor thereto).

5.5 No Mitigation. The Executive shall be under no obligation to seek other
employment after his termination of employment with the Company and the
obligations of the Company to the Executive which arise upon the termination of
his employment pursuant to this Section 5 shall not be subject to mitigation.

5.6 Removal from any Boards and Position. If the Executive’s employment is
terminated for any reason under this Agreement, he shall be deemed to resign
(i) if a member, from the Board or board of directors of any subsidiary of the
Company or any other board to which he has been appointed or nominated by or on
behalf of the Company and (ii) from any position with the Company or any
subsidiary of the Company, including, but not limited to, as an officer of the
Company and any of its subsidiaries.

6. Restrictions and Obligations of the Executive.

6.1 Confidentiality. (a) During the course of the Executive’s service to the
Company (prior to and during the Term), the Executive has had and will have
access to certain trade secrets and confidential information relating to the
Company and its subsidiaries and affiliates (the “Protected Parties”) which is
not readily available from sources outside the Company. The confidential and
proprietary information and, in any material respect, trade secrets of the
Protected Parties are among their most valuable assets, including but not
limited to, their customer, supplier and vendor lists, databases, competitive
strategies, computer programs, frameworks, or models, their marketing programs,
their sales, financial, marketing, training and technical information, their
product development (and proprietary product data) and any other information,
whether communicated orally, electronically, in writing or in other tangible
forms concerning how the Protected Parties create, develop, acquire or maintain
their products and marketing plans, target their potential customers and operate
their retail and other businesses. The Protected Parties invested, and continue
to invest, considerable amounts of time and money in their process, technology,
know-how, their data systems and data bases (together, with all the information
described above, hereinafter collectively referred to as “Confidential
Information”), obtaining and developing the goodwill of their customers and
their other external relationships, and any misappropriation or unauthorized
disclosure of Confidential Information in any form would irreparably harm the
Protected Parties. The Executive acknowledges that such

 

7



--------------------------------------------------------------------------------

Confidential Information constitutes valuable, highly confidential, special and
unique property of the Protected Parties. The Executive shall hold in a
fiduciary capacity for the benefit of the Protected Parties all Confidential
Information relating to the Protected Parties and their businesses, which shall
have been obtained by the Executive during the Executive’s employment by the
Company or its subsidiaries and which shall not be or become public knowledge
(other than by acts by the Executive or representatives of the Executive in
violation of this Agreement). The Executive shall not, during the period the
Executive is employed by the Company or its subsidiaries or at any time
thereafter, disclose any Confidential Information, directly or indirectly, to
any person or entity for any reason or purpose whatsoever, nor shall the
Executive use it in any way, except (i) in the course of the Executive’s
employment with, and for the benefit of, the Protected Parties, (ii) to enforce
any rights or defend any claims hereunder or under any other agreement to which
the Executive is a party, provided that such disclosure is relevant to the
enforcement of such rights or defense of such claims and is only disclosed in
the formal proceedings related thereto, (iii) when required to do so by a court
of law or in connection with any administrative proceeding, by any governmental
agency or regulatory organization or by any administrative or legislative body
(including a committee thereof) with jurisdiction to order him to divulge,
disclose or make accessible such information, provided that the Executive shall
give prompt written notice to the Company of such requirement (unless directed
by governmental or judicial authority not to do so), disclose no more
information than is so required, and cooperate with any attempts by the Company
to obtain a protective order or similar treatment, (iv) as to such Confidential
Information that becomes generally known to the public or trade without his
violation of this Section 6.1(a) or (v) to the Executive’s spouse, attorney
and/or his personal tax and financial advisors as reasonably necessary or
appropriate to advance the Executive’s tax, financial and other personal
planning (each an “Exempt Person”), provided, however, that any disclosure or
use of Confidential Information by an Exempt Person shall be deemed to be a
breach of this Section 6.1(a) by the Executive. The Executive shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive understands
and agrees that the Executive shall acquire no rights to any such Confidential
Information.

(b) All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the Business (for the purposes of this Agreement, “Business” shall be as
defined in Section 6.4 hereof), as well as all customer lists, specific customer
information, compilations of product research and marketing techniques of the
Company and its subsidiaries, whether prepared by the Executive or otherwise
coming into the Executive’s possession, shall remain the exclusive property of
the Company and its subsidiaries.

(c) It is understood that while employed by the Company or its subsidiaries, the
Executive will promptly disclose to it, and assign to it the Executive’s
interest in any invention, improvement or discovery made or conceived by the
Executive, either alone or jointly with others, which arises out of the
Executive’s employment. At the Company’s request and expense, the Executive will
assist the Company and its subsidiaries during the period of the Executive’s
employment by the Company or its subsidiaries and thereafter (but subject to
reasonable notice and taking into account the Executive’s schedule) in
connection with any controversy or legal proceeding relating to such invention,
improvement or discovery and in obtaining domestic and foreign patent or other
protection covering the same.

 

8



--------------------------------------------------------------------------------

6.2 Cooperation. During the Term and any period thereafter, the Executive shall
cooperate fully with any investigation or inquiry by the Company, or any
governmental or regulatory agency or body, concerning the Company or its
subsidiaries’ or affiliates’ operations; provided that the Company shall
reimburse the Executive for any reasonable expenses incurred during such
cooperation.

6.3 Non-Solicitation or Hire. During the Term and, following the termination of
the Executive’s employment for any reason, except as set forth in Section 5.3,
for a period of twenty-four (24) months, the Executive shall not (a) directly or
indirectly solicit, attempt to solicit or induce (x) any party who is a customer
of the Company or its subsidiaries, who was a customer of the Company or its
subsidiaries at any time during the twelve (12) month period immediately prior
to the date the Executive’s employment terminates or who is a prospective
customer that has been identified and targeted by the Company or its
subsidiaries as of the Termination Date, for the purpose of marketing, selling
or providing to any such party any services or products offered by or available
from the Company or its subsidiaries, or (y) any supplier to the Company or any
subsidiary to terminate, reduce or alter negatively its relationship with the
Company or any subsidiary or in any manner interfere with any agreement or
contract between the Company or any subsidiary and such supplier or (b) hire any
employee of the Company or any of its subsidiaries or affiliates (a “Current
Employee”) or any person who was an employee of or consultant to the Company or
any of its subsidiaries or affiliates during the six (6) month period
immediately prior to the date the Executive’s employment terminates (a “Former
Employee”) or directly or indirectly solicit or induce a Current or Former
Employee to terminate such employee’s employment relationship with the Protected
Parties in order, in either case, to enter into a similar relationship with the
Executive, or any other person or any entity; provided, however, that nothing in
Section 6.3(b) (i) shall be deemed to prohibit general solicitations for
employment through advertisements or other means that may be seen by employees
of the Company or its subsidiaries or affiliates or (ii) preclude the Executive
from employing any person whose employment with the Company or any of its
subsidiaries or affiliates was involuntarily terminated.

6.4 Non-Competition. Executive understands that the Company invests significant
resources in the training and development of its executives and that in his
position as Chief Executive Officer, he had access to Confidential Information.
During the Term and, except as set forth in Section 5.3, for a period of twelve
(12) months following the termination of the Executive’s employment for any
reason, the Executive shall not, directly or indirectly participate in the
ownership (other than through mutual funds or similar forms of investment),
control or management of, or be employed as an employee, consultant, advisor or
agent of any business, or in any other capacity, for the following companies:
AAR, AECOM, AIRINC, Alsalam, BAE, Boeing, Booz Allen Hamilton, CACI, CCE,
General Dynamics, DS2, Kay and Associates, Engility, M-1, M-7 Aerospace,
Panesma, Raytheon Technical Services, SOSi, SESI, Sikorsky, YSE, Lockheed
Martin, Northrup Grumman, Honeywell, Excelis, CACI, L-3, PAE, Mantech, SAIC,
URS, Flour, KBR, DRS Technologies, Finmeccanica, Airbus, Rockwell Collins,
Sierra Nevada Corporation, Leidos, Vectrus or MD Helicopters; provided that,
upon the Executive’s termination of employment, the list of companies may be
expanded or reduced, in the reasonable discretion of the Company, to reflect
changes in the business of the Company and the persons or entities substantially
competing with the Company at such time and such expanded or reduced list of
companies shall apply to the extent that the Executive serves in a sales
position or an executive position (other than the general counsel, attorney,
corporate secretary or chief compliance officer) with respect to any company on
such list at any time during the applicable period set forth above.

 

9



--------------------------------------------------------------------------------

6.5 Property. The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment by the Company or its subsidiaries are the sole property
of the Company and its subsidiaries (“Company Property”). During the Term, and
at all times thereafter, the Executive shall not remove, or cause to be removed,
from the premises of the Company or its subsidiaries, copies of any record,
file, memorandum, document, computer related information or equipment, or any
other item relating to the business of the Company or its subsidiaries, except
in furtherance of his duties under the Agreement. When the Executive’s
employment with the Company terminates, or upon request of the Company at any
time, the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.

6.6 Nondisparagement. The Executive agrees that he will not at any time (whether
during or after the Term) publish or communicate to any person or entity any
Disparaging (as defined below) remarks, comments or statements concerning the
Company, Cerberus Capital Management, L.P., their parents, subsidiaries and
affiliates, and their respective present and former members, partners,
directors, officers, shareholders, employees, agents, attorneys, successors and
assigns. “Disparaging” remarks, comments or statements are those that impugn the
character, honesty, integrity or morality or business acumen or abilities in
connection with any aspect of the operation of business of the individual or
entity being disparaged. Notwithstanding the foregoing, nothing in this
Section 6.6 shall be construed to preclude truthful disclosures in response to
lawful process as required by applicable law, regulation, or order or directive
of a court, administrative or legislative body, governmental agency or
regulatory organization.

7. Remedies; Specific Performance. The Parties acknowledge and agree that the
Executive’s breach or threatened breach of any of the restrictions set forth in
Section 6 will result in irreparable and continuing damage to the Protected
Parties for which there may be no adequate remedy at law and that the Protected
Parties shall be entitled to seek equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach, without requiring the posting of a bond. The Executive
hereby consents to the grant of an injunction (temporary or otherwise) against
the Executive or the entry of any other court order against the Executive
prohibiting and enjoining him from violating, or directing him to comply with
any provision of Section 6. The Executive also agrees that such remedies shall
be in addition to any and all remedies, including damages, available to the
Protected Parties against him for such breaches or threatened or attempted
breaches. In addition, without limiting the Protected Parties’ remedies for any
breach of any restriction on the Executive set forth in Section 6, except as
required by law, the Executive shall not be entitled to any payments set forth
in Sections 5.2, 5.3, or 5.4 hereof if the Executive has breached the covenants
applicable to the Executive contained in Section 6, the Executive will
immediately return to the Protected Parties any such payments previously
received under Sections 5.2, 5.3, or 5.4 upon such a breach, and, in the event
of such breach, the Protected Parties will have no obligation to pay any of the
amounts that remain payable by the Company under Sections 5.2, 5.3, or 5.4.

8. Indemnification. The Company agrees at all times during the Executive’s
employment with the Company and thereafter, to indemnify, defend and hold the
Executive, his

 

10



--------------------------------------------------------------------------------

heirs, estate and legal representatives harmless from any and all claims,
liabilities, demands, allegations, causes of action, or other threats, related
to and in any way arising out of the services provided by the Executive at the
request of the Company, provided, however, that this indemnification shall not
apply to acts or omissions that are the result of conduct that would preclude
the Executive from receiving indemnification under Section 145 of the Delaware
General Corporation Law in effect from time to time. Upon receipt of notice of
the assertion of any such claim, liability, demand, allegation, cause of action
or other threat, the Company shall pay the Executive the cost of his defense by
a counsel mutually acceptable to the Company and Executive, and shall be
responsible for the full payment of any judgment including damages or penalties,
including punitive damages or penalties, that may be assessed or payable as a
result of a settlement to which the Company and the Executive consent, including
the deductible portion of any loss covered by Director and Officer Liability
Insurance, applicable to similarly situated employees. Nothing herein shall
limit the rights of the Executive to the protections afforded by the Directors
and Officers Liability Insurance, applicable to similarly situated employees, as
in effect from time to time or to such other protections as may be afforded to
the Executive under the Company’s certificate of formation, bylaws or limited
liability company agreement or operating agreement or under any other agreement,
policy or procedure. In the event it is ultimately determined that the Executive
is not entitled to be indemnified by the Company pursuant to this Section 8, the
Executive shall reimburse the Company for such expenses previously paid by the
Company on behalf of the Executive.

9. Attorneys’ Fees. The Company shall reimburse the Executive for reasonable
attorneys’ fees and costs incurred by the Executive in connection with the
negotiation and execution of this Agreement and any other agreements made
between the Executive and the Company or its affiliates in connection with or
related to the commencement of the Executive’s employment hereunder, subject to
a maximum aggregate reimbursement of $20,000.00. Any applicable reimbursements
shall be made within five (5) days following the Executive’s submission of
reasonable documentation to the Company evidencing the amount of such attorneys’
fees.

10. Other Provisions.

10.1 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid or overnight mail and shall be deemed given when so delivered
personally, or sent by facsimile transmission or, if mailed, four (4) business
days after the date of mailing or one (1) business day after overnight mail, as
follows:

(a) If the Company, to:

1700 Old Meadow Road

McLean, VA 22102

Attention: General Counsel

Telephone: (703) 462-7224

Fax: (571) 722-0253

(b) If the Executive, to the Executive’s home address reflected in the Company’s
records.

 

11



--------------------------------------------------------------------------------

10.2 Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

10.3 Representations and Warranties. The Executive represents and warrants that
he is not a party to or subject to any restrictive covenants, legal restrictions
or other agreements in favor of any entity or person which could arguably, in
any way, preclude, inhibit, impair or limit the Executive’s ability to accept
employment or perform his obligations under this Agreement, including, but not
limited to, non-competition agreements, non-solicitation agreements or
confidentiality agreements.

10.4 Waiver and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the Parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

10.5 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the Commonwealth of Virginia, without regard to conflicts of
laws principles, unless superseded by federal law. IN ADDITION, TO THE EXTENT
PERMISSIBLE BY LAW, THE PARTIES AGREE TO WAIVE A TRIAL BY JURY.

10.6 Assignability by the Company and the Executive. This Agreement, and the
rights and obligations hereunder, may not be assigned by the Company or the
Executive without written consent signed by the other party; provided that the
Company may assign its rights and obligations hereunder in connection with a
Change in Control if the Company requires the assignee to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no assignment had occurred.

10.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

10.8 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of terms contained
herein.

10.9 Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected or impaired or
invalidated. The Executive acknowledges that the restrictive covenants contained
in Section 6 are a condition of this Agreement and are reasonable and valid in
temporal scope and in all other respects.

10.10 Judicial Modification. If any court determines that any of the covenants
in Section 6, or any part of any of them, is invalid or unenforceable, the
remainder of such

 

12



--------------------------------------------------------------------------------

covenants and parts thereof shall not thereby be affected and shall be given
full effect, without regard to the invalid portion. If any court determines that
any of such covenants, or any part thereof, is invalid or unenforceable because
of the geographic or temporal scope of such provision, such court shall reduce
such scope to the minimum extent necessary to make such covenants valid and
enforceable.

10.11 Tax Withholding. The Company or other payor is authorized to withhold from
any benefit provided or payment due hereunder, the amount of withholding taxes
due any federal, state or local authority in respect of such benefit or payment
and to take such other action as may be necessary in the opinion of the Board to
satisfy all obligations for the payment of such withholding taxes.

10.12 Section 409A. The parties hereto intend that all payments and benefits to
be made or provided to the Executive will be paid or provided in compliance with
all applicable requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), so as not to be subject to the premature income
recognition or adverse tax provisions of Code 409A, and the provisions of this
Agreement shall be construed and administered in accordance with and to
implement such intent. In furtherance of the foregoing, the provisions set forth
below shall apply notwithstanding any other provision in this Agreement:

(a) All payments to be made to the Executive hereunder, to the extent they
constitute a deferral of compensation subject to the requirements of Code
Section 409A (after taking into account all exclusions applicable to such
payments under Code Section 409A), shall be made no later, and shall not be made
any earlier, than at the time or times specified herein or in any applicable
plan for such payments to be made, except as otherwise permitted or required
under Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered a deferral of compensation within the meaning of Code Section 409A
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

(c) To the extent any payment or delivery otherwise required to be made to the
Executive hereunder on account of the Executive’s separation from service is
properly treated as a deferral of compensation within the meaning of Code
Section 409A after taking into account all exclusions applicable to such payment
and delivery under Code Section 409A, and if Executive is a “specified employee”
under Code Section 409A at the time of the Executive’s separation from service,
then such payment and delivery shall not be made prior to the first business day
after the earlier of (i) the expiration of six (6) months from the date of the
Executive’s separation from service, or (ii) the date of Executive’s disability
(as such term is defined in Code Section 409A) or death (such first business
day, the “Delayed Payment Date”). On the Delayed Payment Date, there shall be
paid or delivered to the Executive or, if the Executive has died, to the
Executive’s estate, in a single payment or delivery (as applicable) all
entitlements so delayed, and in the case of cash payments, in a single cash lump
sum, an amount equal to aggregate amount of all payments delayed pursuant to the
preceding sentence.

 

13



--------------------------------------------------------------------------------

(d) In the case of any amounts payable to the Executive under this Agreement
that may be treated as payable in the form of “a series of installment
payments,” as defined in Treas. Reg. §1.409A-2(b)(2)(iii), Executive’s right to
receive such payments shall be treated as a right to receive a series of
separate payments for purposes of Treas. Reg. § 1.409A- 2(b)(2)(iii).

(e) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated without regard to expenses reimbursed under
any arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made as set forth in this Agreement, which shall in
no event be made later than the last day of the Executive’s taxable year
following the taxable year in which the expense occurred.

10.13 280G Parachute Payments. Notwithstanding any other agreement between the
Company and the Executive, in the event that any payment or benefits provided to
Executive (whether made or provided pursuant to this Agreement or otherwise)
constitute “parachute payments” within the meaning of Section 280G of the Code
(“Parachute Payments”) and would be subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Code, then the Executive will be entitled to
receive either (A) the full amount of the Parachute Payments, or (B) the maximum
amount that may be provided to Executive without resulting in any portion of
such Parachute Payments being subject to such Excise Tax, whichever of clauses
(A) and (B), after taking into account applicable federal, state, and local
taxes and the Excise Tax, results in the receipt by the Executive, on an
after-tax basis, of the greatest portion of the Parachute Payments. Any
reduction of the Parachute Payments pursuant to the foregoing shall occur in the
following order: (1) the Cash Incentive Bonus or any other cash payment under
any retention bonus agreement or similar agreement, (2) any cash severance
payable by reference to the Executive’s base salary and annual bonus; (3) any
other cash amount payable to the Executive; (4) any benefit valued as a
“parachute payment” (within the meaning of Section 280G of the Code); and
(5) acceleration of vesting of any equity award. Any determination required
under this Section 10.13 shall be made in writing by the independent public
accountants of the Company, whose determination shall be conclusive and binding
for all purposes upon the Company and the Executive. For purposes of making any
calculation required by this Section 10.13, such accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good-faith interpretations concerning the application of Sections
280G and 4999 of the Code.

[Signatures follow on next page.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

 

EXECUTIVE /s/ Gordon Walsh

 

Name:   Gordon Walsh DYNCORP INTERNATIONAL LLC By:   /s/ Brett Ingersoll  

 

Name:   Brett Ingersoll Title:   Chairman, Compensation Committee

 

15



--------------------------------------------------------------------------------

EXHIBIT A

Exhibit A

GENERAL RELEASE AGREEMENT

This Release (the “Release”) is made as of this      day of              20    ,
between DynCorp International LLC (the “Company”) and Gordon Walsh (the
“Executive”).

1. Release. In consideration of the severance payments and other post-employment
benefit obligations of the Company set forth in the employment agreement between
the Company and the Executive, dated as of             , 20     (the Employment
Agreement”), and other good and valuable consideration to which the Executive
agrees the Executive would not otherwise be entitled, the Executive hereby
releases the Company, their affiliates and their respective present and former
partners, directors, officers, principals, shareholders, members, employees,
agents, attorneys, successors and assigns (together, the “Released Parties”),
from any and all claims, charges, manner of actions and causes of action, suits,
debts, dues, accounts, bonds, covenants, contracts, agreements, judgments, and
demands whatsoever, which the Executive, or the Executive’s heirs, executors,
administrators and assigns have, or may hereafter have against the Released
Parties arising out of or by reason of any cause, matter or thing whatsoever,
whether known or unknown, fixed or contingent, liquidated or unliquidated, from
the beginning of the world to the date hereof, including without limitation any
and all matters relating to the Executive’s employment by the Company and the
termination thereof, the Employment Agreement, the Executive’s compensation,
expenses, employee benefits, and all matters arising under any federal, state or
local statute, rule or regulation or principle of contract law or common law in
the United States or any other jurisdiction, including, but not limited to,
claims arising under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq.,
the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the
Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., and
the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq., all as
amended. Notwithstanding the foregoing, nothing in this Release shall affect any
vested employee benefits to which the Executive may be entitled under any
existing employee benefit plans of the Company, nor shall anything in this
Release (i) affect the Executive’s rights to indemnification pursuant to the
Employment Agreement or the Company s certificate of formation, bylaws or
limited liability company agreement or operating agreement or under any other
agreement or policy or procedure, by-laws, policies and procedures or insurance
policies, (ii) affect the Executive’s right to reimbursement of expenses under
the Employment Agreement or under the Company’s procedures for the reimbursement
of expenses, or (iii) waive any claim that may arise after the date that the
Executive signs this Release (including, without limitation, any such claims for
breach of the Employment Agreement).

2. No Pending Claims. Executive represents and warrants that the Executive does
not presently have on file, and further represents and warrants that the
Executive will not hereafter file, any claims, grievances or complaints against
the Released Parties in or with any court, or before any other tribunal or panel
or arbitrators, public or private, based upon any actions and causes of action,
suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims, and demands whatsoever against any Released Party
relating to the Executives employment by the Company or its affiliates, the
Executive’s termination of employment thereof and the Employment Agreement,
except to the extent any such claims arise after the date that the Executive
signs this Release.

 

16



--------------------------------------------------------------------------------

3. Non-Admission; Inadmissibility. The execution of this Release and the
performance of its terms (i) does not constitute an admission by the Company of
any unlawful tortious action or any violation of any contract or any federal,
state or local decisional law, statute, regulation or constitution, and the
Company specifically denies any such wrongdoing or violation, and (ii) shall in
no way be construed to be an admission of liability by either the Executive or
the Company with respect to any claims, disputes or controversies between the
Executive and the Company. This Release is entered into solely to resolve all
matters related to or arising out of the Executive’s employment with and the
cessation thereof, and its execution and implementation may not be used as
evidence, and shall not be admissible in a subsequent proceeding of any kind,
except one alleging a breach of this Release.

4. Representations. The Executive represents and warrants that the Executive
fully understands the terms of this Release and that the Executive knowingly and
voluntarily, of the Executive’s own free will without any duress, being fully
informed and after due deliberation, accepts its terms and signs the same as the
Executive’s own free act. The Executive further represents and warrants that,
except as set forth herein, no promises or inducements for this Release have
been made, and the Executive is entering into this Release without any reliance
upon any statement or representation by any of the Released Parties or any other
person concerning any fact material hereto. The Executive understands that as a
result of entering into this Release, the Executive will not have the right to
assert that the Company unlawfully terminated the Executive’s employment or
violated any rights in connection with such employment.

5. Effective Date.

5.1 The Executive acknowledges that the Company has provided the Executive with
at least twenty-one (21) days from the date upon which this Release is first
delivered to the Executive within which to consider the terms and effect of this
Release and return an executed copy to the Company. The Executive agrees that
any changes to this Release from the time it was first offered to the Executive,
whether material or immaterial, do not restart the running of the twenty-one
(21) day period. If the Executive elects to execute this Release before the
expiration of the twenty-one (21) day period, the Executive acknowledges that
the Executive has chosen, of the Executive’s own free will without any duress,
to waive the Executive’s right to the full twenty-one (21) day period.

5.2 The Executive has seven (7) days following the date the Executive executes
this Release during which to revoke it, by notifying in writing              at
                    . This Release will not be effective until the eighth
(8th) day following the Company’s receipt of the valid Release signed by the
Executive.

5.3 The Company hereby advises the Executive to consult with an attorney prior
to signing this Release.

6. Survival of Certain Provisions. The Executive acknowledges and agrees that
Sections 6, 7 and 10 of the Employment Agreement remain in full force and effect
and survive the termination of the Executive’s employment with the Company.

 

17



--------------------------------------------------------------------------------

7. Governing Law. This Release is subject to, and incorporates by reference,
Section 10.5 of the Employment Agreement.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Release as of the day and year first written above.

 

DYNCORP INTERNATIONAL LLC      

 

   

 

By:       Name:   Gordon Walsh Title:        

 

18